DREW, Justice.
This is an appeal from a final decree of the trial court entered in accordance with *171the mandate and opinion of this Court in the case of Gay v. McCaughan, Fla.1958, 105 So.2d 771.1
Finding as we do that the decree so entered fully effectuates the opinion and mandate of this Court, the decree appealed from is hereby
Affirmed.
THOMAS, C. J., and TERRELL, HOB-SON and ROBERTS, JJ., concur.

. Jurisdiction to entertain this appeal is accepted by this Court under the doctrine announced in Armenian Hotel Owners, Inc. v. Kulhanjian, Fla.1957, 90 So.2d 896.